Case 2:19-cv-01739-JCM-DJA Document
Case 2:19-cv-01739-JCM-DJA Document 73
                                    74 Filed
                                       Filed 09/14/20
                                             09/14/20 Page
                                                      Page 1
                                                           1 of
                                                             of 2
                                                                2
Case 2:19-cv-01739-JCM-DJA Document
Case 2:19-cv-01739-JCM-DJA Document 73
                                    74 Filed
                                       Filed 09/14/20
                                             09/14/20 Page
                                                      Page 2
                                                           2 of
                                                             of 2
                                                                2




                                               September 14, 2020
